


110 HR 1036 : To authorize the Administrator of General

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1036
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To authorize the Administrator of General
		  Services to convey a parcel of real property to the Alaska Railroad
		  Corporation.
	
	
		1.Conveyance of GSA Fleet
			 Management Center to Alaska Railroad Corporation
			(a)In
			 generalSubject to the requirements of this section, the
			 Administrator of General Services shall convey, not later than 2 years after
			 the date of enactment of this Act, by quitclaim deed, to the Alaska Railroad
			 Corporation, an entity of the State of Alaska (in this section referred to as
			 the Corporation), all right, title, and interest of the United
			 States in and to the parcel of real property described in subsection (b), known
			 as the GSA Fleet Management Center.
			(b)GSA fleet
			 management centerThe parcel to be conveyed under subsection (a)
			 is the parcel located at the intersection of 2nd Avenue and Christensen Avenue
			 in Anchorage, Alaska, consisting of approximately 78,000 square feet of land
			 and the improvements thereon.
			(c)Consideration
				(1)In
			 generalAs consideration for
			 the parcel to be conveyed under subsection (a), the Administrator shall require
			 the Corporation to—
					(A)convey replacement
			 property in accordance with paragraph (2); or
					(B)pay the purchase
			 price for the parcel in accordance with paragraph (3).
					(2)Replacement
			 propertyIf the Administrator requires the Corporation to provide
			 consideration under paragraph (1)(A), the Corporation shall—
					(A)convey, and pay
			 the cost of conveying, to the United States, acting by and through the
			 Administrator, fee simple title to real property, including a building, that
			 the Administrator determines to be suitable as a replacement facility for the
			 parcel to be conveyed under subsection (a); and
					(B)provide such other consideration as the
			 Administrator and the Corporation may agree, including payment of the costs of
			 relocating the occupants vacating the parcel to be conveyed under subsection
			 (a).
					(3)Purchase
			 priceIf the Administrator
			 requires the Corporation to provide consideration under paragraph (1)(B), the
			 Corporation shall pay to the Administrator the fair market value of the parcel
			 to be conveyed under subsection (a) based on its highest and best use as
			 determined by an independent appraisal commissioned by the Administrator and
			 paid for by the Corporation.
				(d)AppraisalIn
			 the case of an appraisal under subsection (c)(3)—
				(1)the appraisal shall be performed by an
			 appraiser mutually acceptable to the Administrator and the Corporation;
			 and
				(2)the assumptions, scope of work, and other
			 terms and conditions related to the appraisal assignment shall be mutually
			 acceptable to the Administrator and the Corporation.
				(e)Proceeds
				(1)DepositAny
			 proceeds received under subsection (c) shall be paid into the Federal Buildings
			 Fund established under
			 section
			 592 of title 40, United States Code.
				(2)ExpenditureFunds paid into the Federal Buildings Fund
			 under paragraph (1) shall be available to the Administrator, in amounts
			 specified in appropriations Acts, for expenditure for any lawful purpose
			 consistent with existing authorities granted to the Administrator; except that
			 the Administrator shall provide to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate 30 days advance written notice of any
			 expenditure of the proceeds.
				(f)Additional terms
			 and conditionsThe Administrator may require such additional
			 terms and conditions to the conveyance under subsection (a) as the
			 Administrator considers appropriate to protect the interests of the United
			 States.
			(g)Description of
			 property and surveyThe exact acreage and legal description of
			 the parcels to be conveyed under subsections (a) and (c)(2) shall be determined
			 by surveys satisfactory to the Administrator and the Corporation.
			
	
		
			Passed the House of
			 Representatives May 15, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
